In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00195-CR




             IN RE WILLIAM C. BUTLER




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                           MEMORANDUM OPINION
         Relator, William C. Butler, proceeding pro se, seeks a writ of mandamus to compel the

Clerk of the Sixth Court of Appeals to provide him with a copy of all records and transcripts in

trial court cause number F9220707 in the 292nd Judicial District Court of Dallas County.1 We

dismiss Butler’s appeal for want of jurisdiction.

         This Court has the authority to issue writs of mandamus against a judge of a district or

county court in our district and all writs necessary to enforce our jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a), (b) (1) (West 2004). Appellate court clerks are not enumerated as persons

against whom a writ of mandamus may be issued by this Court.

         Accordingly, Butler’s petition for writ of mandamus is dismissed for want of jurisdiction.




                                                       Josh R. Morriss, III
                                                       Chief Justice
Date Submitted:            October 31, 2016
Date Decided:              November 1, 2016

Do Not Publish




1
 Butler was tried for, and convicted of, aggravated sexual assault of a child under this cause number in the 292nd
Judicial District Court of Dallas County January 26, 1994. This Court issued its opinion in Butler’s direct appeal of
the 1992 judgment of conviction December 15, 1994, in our cause number 06-94-00083-CR, styled William Clifford
Butler v. The State of Texas. Butler contends that the Clerk of this Court has failed to comply with a request to provide
him with the records pertaining to his trial. No such request has been received in this Court.
                                                           2